IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JACK E. ALLEN,                              : No. 143 WM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
BARRY SMITH, SUPT. SCI-HOUTZDALE,           :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.